 



Exhibit 10.1
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT AND
GENERAL RELEASE
     THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT AND GENERAL RELEASE (the
“Agreement”), is entered into this 13th day of March, 2007, by and between
Corrections Corporation of America, a Maryland corporation having a principal
place of business at 10 Burton Hills Boulevard, Nashville, Tennessee (the
“Company”), and Irving E. Lingo, Jr., a resident of Nashville, Tennessee (the
“Executive”). All capitalized terms used herein but otherwise not defined shall
have the meaning as set forth in the Employment Agreement, as herein defined.
     WHEREAS, the Company and the Executive are parties to that certain
Employment Agreement, dated January 3, 2005 (the “Employment Agreement”),
pursuant to which the Executive currently serves as Executive Vice President,
Chief Financial Officer and Assistant Secretary of the Company;
     WHEREAS, the Executive has decided to voluntarily resign as Executive Vice
President, Chief Financial Officer and Assistant Secretary of the Company,
effective March 16, 2007;
     WHEREAS, the Company desires to retain the Executive as an employee of the
Company for a period of time and on the terms and conditions set forth herein;
     WHEREAS, the Executive acknowledges that by entering into this Agreement he
will receive certain benefits to which he would not otherwise be entitled as a
result of his voluntary resignation; and
     WHEREAS, the Company and the Executive desire to resolve fully and finally
all issues that may arise out of the cessation of the Executive’s service as
Executive Vice President, Chief Financial Officer and Assistant Secretary of the
Company and the termination of his employment as of the end of the Term (as
hereinafter defined).
     NOW, THEREFORE, in consideration of the premises, the mutual agreements
contained herein, and other good and valuable consideration, the receipt,
sufficiency and mutuality of which are hereby acknowledged, the Company and the
Executive hereby agree as follows.
     1. Amendments.
     (a) Section 1 of the Employment Agreement is hereby amended to read in its
entirety as follows:
     “1. Employment. During the Term of this Agreement, the Executive shall be
employed by the Company upon the terms and conditions set forth herein. During
the Term, the Executive will serve as an advisor to and will assist the Company
with such matters as the Company may request, including, without limitation,
assistance to the new Chief Financial Officer of the Company in order to ensure
a smooth transition of the responsibilities of such position. The Executive
acknowledges that during the Term he will not have the authority to bind the
Company to agreements without the express written consent of the Company, and
that during such time, he will report to and take instruction from the Company’s
Chief Executive Officer.”

1



--------------------------------------------------------------------------------



 



     (b) Section 2 of the Employment Agreement is hereby amended to read in its
entirety as follows:
     “2. Term. Subject to the provisions of termination as hereinafter provided,
the term of the Executive’s employment under this Agreement shall begin on
March 16, 2007 and shall terminate on March 17, 2008 (the “Term”).”
     (c) Section 3 of the Employment Agreement is hereby deleted in its
entirety.
     (d) Section 4.1 of the Employment Agreement is hereby amended to read in
its entirety as follows:
     “4.1 Base Salary. During the Term of this Agreement, the Company shall pay
to the Executive a salary of $353,550 (“Base Salary”), with said amount to be
paid in equal installments during the Term of this Agreement in accordance with
the Company’s normal and usual payroll schedule and practices.”
     (e) Section 4.2 of the Employment Agreement is hereby amended to read in
its entirety as follows:
     “4.2 Bonus. The Executive will not be entitled to receive a bonus pursuant
to the Company’s 2007 Cash Incentive Plan or any similar incentive plan adopted
for the 2008 fiscal year.”
     (f) Sections 5.4, 5.5 and 5.6 of the Employment Agreement are hereby
deleted in their entirety.
     (g) Section 5.7 of the Employment Agreement is hereby amended to remove the
reference to Section 5.5 of the Employment Agreement.
     (h) Section 8 of the Employment Agreement is hereby deleted in its
entirety.
     2. Effect of Amendments. Except as expressly modified by the terms of the
above amendments, the provisions of the Employment Agreement shall continue in
full force and effect.
     3. Outstanding Equity Awards.
     (a) Restricted Stock. Upon the execution of this Agreement, all 18,627
shares of unvested restricted stock that have previously been awarded by the
Company to the Executive pursuant to the Company’s equity incentive plans shall
be automatically forfeited to the Company without any separate monetary
consideration.
     (b) Stock Options. As of March 1, 2007, the Executive has 274,975 Company
stock options vested and unexercised pursuant to the Company’s equity incentive
plans. Additional stock options will vest as set forth on Schedule A. All vested
options must be exercised within three (3) months of the end of the Term of the
Employment Agreement in accordance with the applicable award agreements. The
Executive acknowledges and agrees that any stock options

2



--------------------------------------------------------------------------------



 



granted to the Executive and not vested as of the end of the Term or exercised
within the time frame set forth above shall be forfeited to the Company without
monetary consideration. The Executive further acknowledges and agrees that, upon
execution of this Agreement, all options that the Executive was awarded in
February 2007 shall be forfeited to the Company without any separate monetary
consideration.
     4. General Release
     (a) In consideration for the payments and additional benefits to be paid by
the Company, the Executive releases the Company and its affiliates (including
all of its direct and indirect subsidiaries) and all of its officers, directors,
employees and agents (“Releasees”) from all claims or causes of action of
whatever nature that the Executive now may have and that he may either know
about or hereafter may learn about, arising from or during the Executive’s
employment or resulting from the termination of the Executive’s employment as
Executive Vice President, Chief Financial Officer and Assistant Secretary of the
Company as of the execution of this Agreement. This means that the Executive
will not file any lawsuit for the purpose of obtaining any monetary award above
and beyond the amounts provided for in this Agreement, reinstatement of his
employment or for any equitable relief.
     (b) The Executive acknowledges that this General Release includes, but is
not limited to, all claims arising under federal, state or local laws
prohibiting employment discrimination and all claims growing out of any legal
restrictions on the Company’s right to terminate its employees including any
breach of contract, tort, whistleblower or retaliation claims. This General
Release also specifically encompasses any claims of negligence and all claims of
employment discrimination based on race, color, religion, creed, sex, and
national origin, as provided under Title VII of the Civil Rights Act of 1964, as
amended, and 42 U.S.C. § 1981, all claims of discrimination based on age, as
provided under the Age Discrimination in Employment Act of 1967, as amended, and
the Older Workers Benefit Protection Act, all claims under the Employee
Retirement Income Security Act (ERISA) and all claims of employment
discrimination under the Americans With Disabilities Act (ADA), all claims under
the Family and Medical Leave Act (FMLA), as well as claims under applicable
state and local laws concerning the Executive’s employment and/or payment of
compensation to the Executive. This General Release does not include, however,
the release of any rights or claims the Executive may have which arise after the
Executive signs this Agreement.
     (c) The Executive intends this Agreement to be binding upon himself, his
estate, heirs and assignees. The Executive understands and agrees that if he
breaches this Agreement or if he files any claim or lawsuit against the Company
or the Releasees challenging the validity of this Agreement or seeking any
equitable relief or compensation in addition to that paid to him, the Company or
the Releasees may also bring a lawsuit or raise a claim against the Executive
because of such action, and a court may award damages, restitution, recoupment
or setoff and the Executive, or his estate, may be liable for such an award as
well as all payments and benefits he received under this Agreement prior to such
time, including attorneys’ fees and costs incurred by the Company or the
Releasees.
     (d) The Executive acknowledges that he has carefully read and fully
understands all the provisions of this Agreement, specifically including the
General Release of claims included

3



--------------------------------------------------------------------------------



 



in the Agreement. In addition, the Executive acknowledges that he has been given
a period of at least twenty-one (21) days to consider this Agreement and that he
has been advised that he has the right to, and should, consult with an attorney
of his choice during this period at his expense. Finally, the Executive
acknowledges that, in considering whether to sign this Agreement, he has not
relied upon any representation or statement by anyone, either written or oral,
not set forth in this document and that he has not been threatened or coerced
into signing this Agreement by any official of the Company and that he has read,
understands and fully and voluntarily accepts the terms of this Agreement.
     (e) The Executive acknowledges that he understands that he may revoke this
Agreement at any time during the seven (7) calendar day period after he has
signed it. The Executive’s revocation, if any, must be delivered to John D.
Ferguson before the eighth (8th) day following his execution of this Agreement.
     5. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, and all of which, taken together, shall
be deemed to be one and the same instrument.
     6. Headings. Section headings are for convenience or reference only and
shall not be used to construe the meaning of any provision in this Amendment.
     7. Governing Law. The validity, interpretation and effect of this Amendment
shall be governed exclusively by the laws of the State of Tennessee without
regard to the choice of law principals thereof.
     8. Severability. Should any part of this Amendment be invalid or
unenforceable, such invalidity or unenforceability shall not affect the validity
and enforceability of the remaining portion.
     9. Successors. This Amendment shall be binding upon and inure to the
benefit of the respective parties and their permitted assigns and successors in
interest.
     10. Waivers. No waivers of any breach of any of the terms or conditions of
this Amendment shall be held to be a waiver of any other or subsequent breach;
nor shall any waiver be valid or binding unless the same shall be in writing and
signed by the party alleged to have granted the waiver.
[remainder of page left intentionally blank]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first written.

            CORRECTIONS CORPORATION OF AMERICA
      By:   /s/ John D. Ferguson       Name:   John D. Ferguson        Title:  
Chief Executive Officer and President     

                  /s/ Irving E. Lingo, Jr.     Irving E. Lingo, Jr.         

5



--------------------------------------------------------------------------------



 



         

Schedule A
Vesting Schedule

                  Number of Shares Subject to     Grant Date   Options   Vesting
Date
2/16/2005
    11,250     2/16/2008(1)
2/15/2006
    10,750     2/15/2008   

 

(1)   These shares are vested, but remain subject to the terms of that certain
Resale Restriction Agreement, dated as of December 19, 2005, between the Company
and the Executive.

6